EXHIBIT 10-25

FORM OF DEED OF TRUST




______________________________________________________________________________Prepared
by, and after recording, please return to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Elaine Cronin
______________________________________________________________________________
DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, FINANCING
STATEMENT AND FIXTURE FILING
made by
_______________________________, Grantor


in favor of _________________________, a ____________


to
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Beneficiary
______________________________________________________________________________


Dated as of September 25, 2015
Location: ______________________________
County of ______________________________
Tax Map #’s ________________________________
THIS DEED OF TRUST SECURES OBLIGATORY ADVANCES AND IS MADE FOR COMMERCIAL
PURPOSES.
THIS IS A CREDIT LINE DEED OF TRUST.
FIXTURE FILING: This Instrument is also a Uniform Commercial Code financing
statement filed as a fixture filing in accordance with Code of
_________________________. The collateral is described in this Deed of Trust,
and includes goods that are or may become affixed to the real property described
herein. The name and addresses of the debtor (Grantor) and the secured party
(Beneficiary) are set forth below. The record owner of the real property is
________________________________.


THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING, dated as of September 25, 2015 is made by (i)
_______________________, a _____________________ (“Grantor”), whose address is
c/o Gannett Co., Inc., 7950 Jones Branch Drive, McLean, VA 22107, (ii) in favor
of _______________________, a ________________, (“Trustee”), whose address is
__________ ______________________, (iii) to JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, “Beneficiary”) whose address is 500
Stanton Christiana Road, Ops 2, Newark, DE 19713. References to this “Deed of
Trust” shall mean this instrument and any and all renewals, modifications,
amendments, supplements, extensions, consolidations, substitutions, spreaders
and replacements of this instrument.










--------------------------------------------------------------------------------

EXHIBIT 10-25

Background
A.    Gannett Co., Inc., a Delaware corporation (the “Borrower”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and PNC Bank, N.A. and U.S. Bank National
Association, as Co-Syndication Agents, and the other Lenders party thereto
(collectively, the “Lenders”) are parties to that certain Credit Agreement,
dated as of June 29, 2015 (as amended, supplemented, restated, replaced,
substituted or otherwise modified from time to time, the “Credit Agreement”).
B.    The Grantor, affiliates of the Grantor and Beneficiary have entered into a
Security Agreement dated as of June 29, 2015 (as amended, supplemented,
restated, replaced, substituted or otherwise modified from time to time, the
“Security Agreement”) pursuant to which Grantor and affiliates of Grantor have
granted liens in favor of Beneficiary on the assets of such parties.
C.    The Credit Agreement requires the Grantor to deliver a duly executed copy
of this Deed of Trust.
D.    Grantor is the owner of the fee simple estate in the parcel(s) of real
property described on Schedule A attached hereto (the “Land”), and owns all of
the buildings, improvements, structures, and fixtures now located on the Land
(the “Improvements”; the Land and the Improvements being collectively referred
to as the “Real Estate”).
NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which the parties hereto hereby
acknowledge, Grantor hereby agrees with the Beneficiary, for the ratable benefit
of the Secured Parties, as follows:


Granting Clauses
    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Grantor agrees that to secure the prompt and complete
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code) of all of Grantor’s
Guarantor Obligations (collectively, the “Secured Obligations”;
GRANTOR HEREBY GRANTS TO TRUSTEE, IN TRUST, FOR THE BENEFIT OF THE SECURED
PARTIES, AND WITH ALL POWERS OF SALE AND OTHER STATUTORY RIGHTS AND COVENANTS IN
THE STATE IN WHICH THE REAL ESTATE IS LOCATED, ALL OF GRANTOR’S RIGHT, TITLE AND
INTEREST IN AND TO THE FOLLOWING DESCRIBED PROPERTY:
(a)    the Real Estate or any part thereof;
(b)    all easements, rights of way, licenses, operating agreements, abutting
strips and gores of land, streets, ways, alleys, passages, sewer rights, waters,
water courses, water and flowage rights, development rights, air rights, mineral
and soil rights, plants, standing and fallen timber, and all estates, rights,
titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;
(c)    all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, furnishings, fittings, appliances and articles of personal property
of every kind and nature whatsoever, and all appurtenances and additions thereto
and substitutions or replacements thereof (together with, in each case,
attachments, components, parts and accessories) attached to, or contained in or
used or usable in any way in connection with any operation or letting of the
Real Estate, including but without limiting the generality of the foregoing, all
screens, awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs,
storm doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (c) being
referred to as the “Equipment”);
(d)    all substitutes and replacements of, and all additions and improvements
to, the Real Estate and the Equipment, subsequently acquired by or released to
Grantor or constructed, assembled or placed by Grantor on the Real Estate,






--------------------------------------------------------------------------------

EXHIBIT 10-25

immediately upon such acquisition, release, construction, assembling or
placement, including, without limitation, any and all building materials whether
stored at the Real Estate or offsite, and, in each such case, without any
further deed, conveyance, assignment or other act by Grantor;
(e)    all leases, subleases, underlettings, concession agreements, management
agreements, licenses and other agreements relating to the use or occupancy of
the Real Estate or the Equipment or any part thereof, now existing or
subsequently entered into by Grantor and whether written or oral and all
guarantees of any of the foregoing (collectively, as any of the foregoing may be
amended, restated, extended, renewed or modified from time to time, the
“Leases”), and all rights of Grantor in respect of cash and securities deposited
thereunder and the right to receive and collect the revenues, income, rents,
issues and profits thereof, together with all other rents, royalties, issues,
profits, revenue, income and other benefits arising from the use and enjoyment
of the Mortgaged Property (as defined below) (collectively, the “Rents”);
(f)    all unearned premiums under insurance policies relating to the Real
Estate or Equipment and all proceeds of any such insurance policies (including
title insurance policies) including the right to collect and receive such
proceeds, subject to the provisions relating to insurance generally set forth
below; and all awards and other compensation, including the interest payable
thereon and the right to collect and receive the same, made to the present or
any subsequent owner of the Real Estate or Equipment for the taking by eminent
domain, condemnation or otherwise, of all or any part of the Real Estate or any
easement or other right therein;
(g)    to the extent not prohibited under the applicable contract, consent,
license or other item unless the appropriate consent has been obtained, (i) all
contracts from time to time executed by Grantor or any manager or agent on its
behalf relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements and options relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof, and (iii)
all drawings, plans, specifications and similar or related items relating to the
Real Estate; and
(h)    all proceeds, both cash and noncash, of the foregoing;
All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Grantor and described in the foregoing clauses (a)
through (c) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (a) through (h) are collectively referred to as the
“Mortgaged Property.”
TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Trustee, its successors and assigns, in trust, with power of
sale, for the uses and purposes set forth, until the Secured Obligations are
fully paid and performed.
This Deed of Trust covers present and future advances and re-advances, in the
aggregate amount of the Secured Obligations, made by the Secured Parties for the
benefit of Grantor, and the lien of such future advances and re-advances shall
relate back to the date of this Deed of Trust.


Terms and Conditions
Grantor further represents, warrants, covenants and agrees with Beneficiary and
the Secured Parties as follows:
1.Defined Terms. Capitalized terms used herein (including in the "Background"
and "Granting Clauses" sections above) and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement or the Security
Agreement, as applicable. References in this Deed of Trust to the “Default Rate”
shall mean the interest rate applicable pursuant to Section 2.10(d)(ii) of the
Credit Agreement.
2.Warranty of Title. Grantor warrants that it has record title in fee simple to
the Real Estate, and good title to the rest of the Mortgaged Property, subject
only to the matters that are set forth in Schedule B of the title insurance
policy being issued to Beneficiary to insure the lien of this Deed of Trust and
any other Lien or encumbrance as permitted by the Credit Agreement (the
“Permitted Exceptions”). Grantor shall warrant, defend and preserve such title
and the lien of this Deed of






--------------------------------------------------------------------------------

EXHIBIT 10-25

Trust against all claims of all persons and entities (not including the holders
of the Permitted Exceptions). Grantor represents and warrants that it has the
right to grant this Deed of Trust for the Mortgaged Property.


3.Payment of Secured Obligations. Grantor shall pay and perform the Secured
Obligations at the times and places and in the manner specified in the Loan
Documents.


4.Requirements. Grantor shall comply with all covenants, restrictions and
conditions now or later of record which may be applicable to any of the
Mortgaged Property, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of any of the
Mortgaged Property, except where a failure to do so could not reasonably be
expected to have a material adverse effect (considered both individually and
together with other such failures) on (i) the current business, operations or
condition (financial or otherwise) of the Grantor, (ii) the current use of the
Mortgaged Property or (iii) the value of the Mortgaged Property (assuming its
current use).


5.Payment of Taxes and Other Impositions. (a) Prior to the date on which any
fine, penalty, interest or cost may be added thereto or imposed, Grantor shall
pay and discharge all taxes, charges and assessments of every kind and nature,
all charges for any easement or agreement maintained for the benefit of any of
the Real Estate, all general and special assessments, levies, permits,
inspection and license fees, all water and sewer rents and charges, vault taxes
and all other public charges even if unforeseen or extraordinary, imposed upon
or assessed against or which may become a lien on any of the Real Estate, or
arising in respect of the occupancy, use or possession thereof, together with
any penalties or interest on any of the foregoing (all of the foregoing are
collectively referred to herein as the “Impositions”), except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Grantor has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (iii) except as otherwise permitted
by the Credit Agreement. Upon written request by Beneficiary, Grantor shall
deliver to Beneficiary evidence reasonably acceptable to Beneficiary showing the
payment of any such Imposition. If by law any Imposition, at Grantor’s option,
may be paid in installments (whether or not interest shall accrue on the unpaid
balance of such Imposition), Grantor may elect to pay such Imposition in such
installments and shall be responsible for the payment of such installments with
interest, if any.


(b)    Beneficiary may pay any Imposition after the date such Imposition shall
have become delinquent, and add to the Secured Obligations the amount so paid,
together with interest from the time of payment at the Default Rate. Any sums
paid by Beneficiary in discharge of any Impositions shall be (i) a lien on the
Premises secured hereby prior to any right or title to, interest in, or claim
upon the Premises subordinate to the lien of this Deed of Trust, and (ii)
payable on demand by Grantor to Beneficiary together with interest at the
Default Rate as set forth above.
6.Insurance. (a)     Grantor shall maintain, with financially sound and
reputable companies, insurance policies (i) insuring the Real Estate against
loss by fire, explosion, theft and such other casualties in amounts not less
than the usual amounts insured for in the same general area by companies engaged
in the same or similar business, and (ii) insuring Grantor, the Beneficiary and
the other Secured Parties against liability for personal injury and property
damage relating to such Real Estate, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Beneficiary. All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Beneficiary of written
notice thereof, (ii) name the Beneficiary as an additional insured party or loss
payee, or (iii) include deductibles consistent with past practice or consistent
with industry practice.
(b)    If any portion of the Premises is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, Grantor shall maintain or cause to be maintained, flood
insurance in an amount equal to the lesser of: (i) the minimum amount required,
under the terms of the coverage, to compensate for any damage or loss on a
replacement basis (or the unpaid balance of the debt if replacement cost
coverage is not available for the type of buildings insured), or (ii) the
maximum limit of coverage available under the National Flood Insurance Act of
1968, as amended.
(c)    Grantor promptly shall comply with and conform in all material respects
to (i) all provisions of each such insurance policy, and (ii) all requirements
of the insurers applicable to Grantor or to any of the Mortgaged Property or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Mortgaged Property. Grantor shall not use or
permit the use of the Mortgaged Property in any manner which would permit any
insurer to cancel any insurance policy or void coverage required to be
maintained by this Deed of Trust.
(d)    If Grantor is in default of its obligations to insure or deliver any such
prepaid policy or policies, then Beneficiary, at its option upon 10 Business
Days’ notice to Grantor, may effect such insurance from year to year at rates
substantially similar to the rate at which Grantor had insured the Premises, and
pay the premium or premiums therefor, and Grantor shall pay






--------------------------------------------------------------------------------

EXHIBIT 10-25

to Beneficiary on demand such premium or premiums so paid by Beneficiary with
interest from the time of payment at the Default Rate.
(e)    If the Mortgaged Property, or any part thereof, shall be destroyed or
damaged and the reasonably estimated repair or replacement cost thereof would
exceed $500,000, Grantor shall give prompt notice thereof to Beneficiary. All
insurance proceeds paid or payable in connection with any damage or casualty to
the Real Estate shall be applied in the manner specified in the Credit
Agreement.
(f)    In the event of foreclosure of this Deed of Trust or other transfer of
title to the Mortgaged Property, all right, title and interest of Grantor in and
to any insurance policies then in force shall pass to the purchaser or grantee
to the extent permitted by applicable law.
7.Restrictions on Liens and Encumbrances. Except for the lien of this Deed of
Trust and the Permitted Exceptions and except as may be expressly permitted by
the Credit Agreement, Grantor shall not further mortgage, nor otherwise encumber
the Mortgaged Property nor create or suffer to exist any lien, charge or
encumbrance on the Mortgaged Property, or any part thereof, whether superior or
subordinate to the lien of this Deed of Trust and whether recourse or
non-recourse.
8.Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Grantor shall not sell, transfer, convey or assign
all or any portion of, or any interest in, the Mortgaged Property.
9.Condemnation/Eminent Domain. Promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property,
or any material portion thereof, Grantor will notify Beneficiary of the pendency
of such proceedings. All awards and proceeds relating to such condemnation shall
be deemed Net Cash Proceeds and applied in the manner specified in the Credit
Agreement.
10.Leases. Except as expressly permitted under the Credit Agreement, including,
but not limited to, Section 6.6 of the Credit Agreement, Grantor shall not (a)
execute an assignment or pledge of any Lease relating to all or any portion of
the Mortgaged Property other than in favor of Beneficiary, or (b) execute or
permit to exist any Lease of any of the Mortgaged Property.
11.Further Assurances. To further assure Beneficiary’s rights under this Deed of
Trust, Grantor agrees promptly upon reasonable demand of Beneficiary to do any
act or execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Mortgaged
Property and a separate assignment of each Lease in recordable form) as may be
reasonably required by Beneficiary to confirm the lien of this Deed of Trust and
all other rights or benefits conferred on Beneficiary by this Deed of Trust.
12.Beneficiary’s Right to Perform. If Grantor fails to perform any of the
covenants or agreements of Grantor, within the applicable grace period, if any,
provided for in the Credit Agreement, Beneficiary, without waiving or releasing
Grantor from any obligation or default under this Deed of Trust, may (but shall
be under no obligation to), at any time upon 10 Business Days’ written notice to
Grantor pay or perform the same, and the amount or cost thereof, with interest
at the Default Rate, shall immediately be due from Grantor to Beneficiary and
the same shall be secured by this Deed of Trust and shall be a lien on the
Mortgaged Property prior to any right, title to, interest in, or claim upon the
Mortgaged Property attaching subsequent to the lien of this Deed of Trust. No
payment or advance of money by Beneficiary under this Section shall be deemed or
construed to cure Grantor’s default or waive any right or remedy of Beneficiary.
13.Remedies. (a)    Upon the occurrence and during the continuance of any Event
of Default, Beneficiary, or other agent of Beneficiary, or Trustee may
immediately take such action, without notice or demand, as it deems advisable to
protect and enforce its rights against Grantor and in and to the Mortgaged
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise to the extent permitted by applicable
law, at such time and in such manner as Beneficiary, or other agent of
Beneficiary, or Trustee may determine, in its sole discretion subject to
compliance with applicable law, without impairing or otherwise affecting the
other rights and remedies of Beneficiary or Trustee:
(i)    Acceleration. The Beneficiary may declare that all sums payable under the
Loan Documents are immediately due and payable in full, whereupon all such sums
shall be immediately due and payable in full regardless of any installment
payment provisions, maturity date, or other terms and conditions of any Loan
Document.
(ii)    Enter, Manage, Control. The Beneficiary may enter upon the Land and
Improvements, exclude the Grantor, and anyone claiming by, through or under
Grantor, from the Land and Improvements, exercise all rights and powers of the
Grantor with respect to the Property, and collect all Rents or other income
thereof.






--------------------------------------------------------------------------------

EXHIBIT 10-25

(iii)    Exercise Rights as Secured Party. The Beneficiary may exercise all of
the rights and remedies of a secured party under the _________ Uniform
Commercial Code. The Grantor waives any notice of disposition of any personal
property, provided to the extent any such notice is required and cannot be
waived, the Grantor agrees that such notice shall be deemed reasonable and shall
fully satisfy any requirement for notice if such notice is mailed, postage
prepaid, to Grantor at least five (5) days before the time of disposition.
(iv)    Sell Pursuant to Power of Sale. The Beneficiary may instruct the Trustee
to take possession of and sell the Property at such time and place, after such
notice, subject to such leases, contracts and other interests as the Beneficiary
may elect, and in accordance with such procedures as may be required or
permitted by applicable law. The Grantor hereby authorizes and empowers the
Trustee to take possession and sell (or in the case of any default of any
purchaser to resell) the Property as aforesaid. This POWER OF SALE shall not be
exhausted in the event any proceeding is dismissed before all Secured
Obligations are satisfied in full. In case of a foreclosure sale, the Mortgaged
Property may be sold in one parcel or in more than one parcel. Trustee shall be
entitled to receive fees and expenses from such sale not to exceed the amount
permitted by applicable law
(v)    Other Proceedings. The Beneficiary may proceed by suit or suits at law or
in equity or by any other appropriate remedy to protect and enforce the rights
of the Trustee and the Beneficiary, whether for the specific performance of any
covenant or agreement contained in the Loan Documents, or in aid of the
execution of any power therein granted, or to foreclose this Deed of Trust, or
to sell the Property under the judgment or decree of a court or courts of
competent jurisdiction, or otherwise.
(vi)    Entry. The Beneficiary may enter into and upon the Mortgaged Property
and each and every part thereof and exclude Grantor and its agents and employees
therefrom without liability for trespass, damage or otherwise (Grantor hereby
agreeing to surrender possession of the Mortgaged Property to Beneficiary, or
other agent of Beneficiary, or Trustee upon demand at any such time) and use,
operate, manage, maintain and control the Mortgaged Property and every part
thereof. Following such entry and taking of possession, Beneficiary shall be
entitled, without limitation, (x) to lease all or any part or parts of the
Mortgaged Property for such periods of time and upon such conditions as
Beneficiary may, in its discretion, deem proper, (y) to enforce, cancel or
modify any Lease subject to the rights of any counterparty to such Lease and (z)
generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Beneficiary shall deem appropriate as fully
as Grantor might do.
(b)    In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Deed of Trust, Beneficiary, or other agent of
Beneficiary, or Trustee shall be entitled to enjoin such breach and obtain
specific performance of any covenant, agreement, term or condition and
Beneficiary, or other agent of Beneficiary, or Trustee shall have the right to
invoke any equitable right or remedy as though other remedies were not provided
for in this Deed of Trust.
14.Trustee’s Compensation. Trustee is and shall be entitled to reasonable
compensation for all services rendered hereunder, or in connection with the
trust herein provided. Trustee’s compensation, together with any and all
necessary and reasonable expenses, charges, counsel fees, including fees for
legal advice concerning his rights and duties in the Mortgaged Property, and
other disbursements incurred by Trustee in discharge of his duties as such,
shall be a further charge and lien upon said Mortgaged Property and enforced as
part of the Secured Obligations.
15.Appointment of Receiver. If an Event of Default shall have occurred and be
continuing, Beneficiary as a matter of right and upon five (5) business Days’
prior written notice to Grantor, unless otherwise required by applicable law,
and without regard to the adequacy or inadequacy of the Mortgaged Property or
any other collateral or the interest of Grantor therein as security for the
Secured Obligations, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, without requiring the posting of a surety bond, and without
reference to the adequacy or inadequacy of the value of the Mortgaged Property
or the solvency or insolvency of Grantor or any other party obligated for
payment of all or any part of the Secured Obligations, and whether or not waste
has occurred with respect to the Mortgaged Property, and Grantor hereby
irrevocably consents to such appointment. Any such receiver or receivers or
manager shall have all the usual powers and duties of receivers in like or
similar cases and all the powers and duties of Beneficiary in case of entry as
provided in this Deed of Trust, including, without limitation and to the extent
permitted by law, the right to enter into leases upon reasonable terms with
respect to all or any part of the Mortgaged Property, and shall continue as such
and exercise all such powers until the date of confirmation of sale of the
Mortgaged Property unless such receivership is sooner terminated.


16.Extension, Release, etc. (a) Without affecting the lien or charge of this
Deed of Trust upon any portion of the Mortgaged Property not then or theretofore
released as security for the full amount of the Secured Obligations, Beneficiary
may,






--------------------------------------------------------------------------------

EXHIBIT 10-25

from time to time and without notice, agree to (i) release any person liable for
the indebtedness borrowed or guaranteed under the Loan Documents, (ii) extend
the maturity or alter any of the terms of the indebtedness borrowed or
guaranteed under the Loan Documents or any other guaranty thereof, (iii) grant
other indulgences, (iv) release or reconvey, or cause to be released or
reconveyed at any time at Beneficiary’s option any parcel, portion or all of the
Mortgaged Property, (v) take or release any other or additional security for any
obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto.


(b)    No recovery of any judgment by Beneficiary and no levy of an execution
under any judgment upon the Mortgaged Property or upon any other property of
Grantor shall affect the lien of this Deed of Trust or any liens, rights, powers
or remedies of Beneficiary hereunder, and such liens, rights, powers and
remedies shall continue unimpaired.
(c)    If Trustee, at the request of Beneficiary, shall have the right to
foreclose this Deed of Trust, Grantor authorizes Trustee at its option to
foreclose the lien of this Deed of Trust subject to the rights of any tenants of
the Mortgaged Property. The failure to make any such tenants parties defendant
to any such foreclosure proceeding and to foreclose their rights, or to provide
notice to such tenants as required in any statutory procedure governing a sale
of the Mortgaged Property by Trustee, or to terminate such tenant’s rights in
such sale, will not be asserted by Grantor as a defense to any proceeding
instituted by Beneficiary or Trustee to collect the Secured Obligations or to
foreclose the lien of this Deed of Trust.
(d)    Unless expressly provided otherwise, in the event that ownership of this
Deed of Trust and title to the Mortgaged Property or any estate therein shall
become vested in the same person or entity, this Deed of Trust shall not merge
in such title but shall continue as a valid lien on the Mortgaged Property for
the amount secured hereby.
17.Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Deed of Trust shall constitute a “security
agreement” within the meaning of the Uniform Commercial Code (the “Code”) of the
State in which the Mortgaged Property is located. Accordingly, Grantor hereby
grants to Beneficiary a security interest in the Mortgaged Property. If an Event
of Default shall occur and be continuing under this Deed of Trust, then in
addition to having any other right or remedy available at law or in equity,
Beneficiary shall have the rights and remedies as may be provided to a secured
party by the Code with respect to all or any portion of the Mortgaged Property
which is personal property and, at Beneficiary’s option, the remedies provided
for in this Deed of Trust. If Beneficiary shall elect to proceed under the Code,
then ten (10) Business Days’ notice of sale of the personal property shall be
deemed reasonable notice and the reasonable expenses of retaking, holding,
preparing for sale, selling and the like incurred by Beneficiary shall include,
but not be limited to, reasonable attorneys’ fees and legal expenses. At
Beneficiary’s request, and upon reasonable prior written notice delivered to
Grantor by Beneficiary, Grantor shall assemble the personal property and make it
available to Beneficiary at a place designated by Beneficiary which is
reasonably convenient to both parties.


(b)    Certain portions of the Mortgaged Property are or will become “fixtures”
(as that term is defined under the Code) on the Land, and this Deed of Trust,
upon being filed for record in the real estate records of the county wherein
such fixtures are situated, shall operate also as a financing statement filed
and indexed as a fixture filing in accordance with the applicable provisions of
said Code upon such portions of the Mortgaged Property which are fixtures and
any personal property that may now be or hereafter become fixtures. The
addresses of the Grantor, as debtor, and Beneficiary, as secured party, are set
forth in the first page of this Deed of Trust.
(c)    The real property to which the fixtures relate is described in Schedule A
attached hereto. The record owner of the real property described in Schedule A
hereto is Grantor. The name, type organization and jurisdiction of organization
of the debtor for purposes of this financing statement are the name, type of
organization and jurisdiction of organization of the Grantor set forth in the
first paragraph of this Deed of Trust, and the name of the secured party for
purposes of this financing statement is the name of the Beneficiary set forth in
the first paragraph of this Deed of Trust. The mailing address of the
Grantor/debtor is the address of the Grantor set forth in the first paragraph of
this Deed of Trust. The mailing address of the Beneficiary/secured party from
which information concerning the security interest hereunder may be obtained is
the address of the Beneficiary set forth in the first paragraph of this Deed of
Trust.
18.Assignment of Rents. (a) Grantor hereby assigns to Beneficiary all of
Grantor's right, title and interest in, to and under the Leases and the Rents as
further security for the payment of and performance of the Secured Obligations,
and Grantor grants to Beneficiary the right to enter the Mortgaged Property for
the purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Secured Obligations. The
foregoing assignment and grant is present and absolute and shall continue in
effect until the Secured Obligations are fully paid and performed, but
Beneficiary hereby waives the right to enter the Mortgaged Property for the
purpose of collecting the Rents and Grantor shall be entitled to collect,
receive, use and retain the Rents until the occurrence and during the
continuance of an Event of Default under this Deed of Trust. Such right of
Grantor to collect, receive, use and retain the Rents may be revoked by
Beneficiary upon the occurrence and during the continuance of any Event of
Default under this Deed of Trust by giving not less than five (5) Business Days’
prior






--------------------------------------------------------------------------------

EXHIBIT 10-25

written notice of such revocation to Grantor; and in the event such notice is
given, Grantor shall pay over to Beneficiary, or to any receiver appointed to
collect the Rents, any lease security deposits in Grantor's possession or under
Grantor's control. Grantor shall not accept prepayments of installments of Rent
to become due for a period of more than one month in advance (except for
security deposits and estimated payments of percentage rent, if any).


(b)    Grantor has not affirmatively done any act which would prevent
Beneficiary from, or limit Beneficiary in, acting under any of the provisions of
the foregoing assignment.
(c)    Except for any matter disclosed in the Loan Documents, no action has been
brought or, so far as is known to Grantor, is threatened, which would interfere
in any way with the right of Grantor to execute the foregoing assignment and
perform all of Grantor’s obligations contained in this Section.
19.Additional Rights. The holder of any subordinate lien or subordinate mortgage
on the Mortgaged Property shall have no right to terminate any Lease whether or
not such Lease is subordinate to this Deed of Trust nor shall Grantor consent to
any holder of any subordinate lien or subordinate mortgage joining any tenant
under any Lease in any action to foreclose the lien or modify, interfere with,
disturb or terminate the rights of any tenant under any Lease. By recordation of
this Deed of Trust all subordinate lienholders and the mortgagees and
beneficiaries under subordinate mortgages are subject to and notified of this
provision, and any action taken by any such lienholder or beneficiary contrary
to this provision shall be null and void. Any such application shall not be
construed to cure or waive any Default or Event of Default or invalidate any act
taken by Beneficiary on account of such Default or Event of Default.


20.Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in the notice
provisions of the Credit Agreement.


21.No Oral Modification. Neither this Deed of Trust nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Beneficiary and the Grantor, subject to any consent
required in accordance with the Credit Agreement or the Intercreditor Agreement.


22.Partial Invalidity. In the event any one or more of the provisions contained
in this Deed of Trust shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding anything contained in this Deed of Trust or in any provisions of
any Loan Document, the obligations of Grantor and of any other obligor under any
Loan Documents shall be subject to the limitation that Beneficiary shall not
charge, take or receive, nor shall Grantor or any other obligor be obligated to
pay to Beneficiary, any amounts constituting interest in excess of the maximum
rate permitted by law to be charged by Beneficiary.


23.Grantor’s Waiver of Rights. (a) Grantor hereby voluntarily and knowingly
releases and waives any and all rights to retain possession of the Mortgaged
Property after the occurrence and during the continuation of an Event of Default
hereunder and the exercise by Beneficiary of its remedies hereunder and any and
all rights of redemption from sale under any order or decree of foreclosure
(whether full or partial), pursuant to rights, if any, therein granted, as
allowed under any applicable law, on its own behalf, on behalf of all persons
claiming or having an interest (direct or indirectly) by, through or under each
constituent of Grantor and on behalf of each and every person acquiring any
interest in the Mortgaged Property subsequent to the date hereof, it being the
intent hereof that any and all such rights of redemption of each constituent of
Grantor and all such other persons are and shall be deemed to be hereby waived
to the fullest extent permitted by applicable law or replacement statute. Each
constituent of Grantor shall not invoke or utilize any such law or laws or
otherwise hinder, delay, or impede the execution of any right, power or remedy
herein or otherwise granted or delegated to Beneficiary, but shall permit the
execution of every such right, power, and remedy as though no such law or laws
had been made or enacted.


(b)    To the fullest extent permitted by law, Grantor waives the benefit of all
laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the Mortgaged Property, (ii) any
extension of the time for the enforcement of the collection of the Secured
Obligations or the creation or extension of a period of redemption from any sale
made in collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process. To the
full extent Grantor may do so, Grantor agrees that Grantor will not at any time
insist upon, plead, claim or take the benefit or advantage of any law now or
hereafter in force providing for any appraisement, valuation, stay, exemption,
extension or redemption, or requiring foreclosure of this Deed of Trust before
exercising any other remedy granted hereunder and Grantor, for Grantor and its
successors and assigns, and for any and all persons ever claiming any interest
in the Mortgaged Property, to the extent permitted by law, hereby waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature (except as expressly provided in the Loan
Documents) or declare






--------------------------------------------------------------------------------

EXHIBIT 10-25

due the whole of the secured indebtedness and marshalling in the event of
exercise by Beneficiary of the foreclosure rights, power of sale, or other
rights hereby created.
24.Remedies Not Exclusive. Beneficiary shall be entitled to enforce payment and
performance of the Secured Obligations and to exercise all rights and powers
under this Deed of Trust or under any of the other Loan Documents or other
agreement or any laws now or hereafter in force, notwithstanding some or all of
the Secured Obligations may now or hereafter be otherwise secured, whether by
mortgage, security agreement, pledge, lien, assignment or otherwise. Neither the
acceptance of this Deed of Trust nor its enforcement shall prejudice or in any
manner affect Beneficiary’s rights to realize upon or enforce any other security
now or hereafter held by Beneficiary, it being agreed that Beneficiary shall be
entitled to enforce this Deed of Trust and any other security now or hereafter
held by Beneficiary in such order and manner as Beneficiary may determine in its
absolute discretion. No remedy herein conferred upon or reserved to Beneficiary
is intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. Every power or remedy given by any of the Loan Documents to Beneficiary
or to which either may otherwise be entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Beneficiary, as the case may be. In no event shall Beneficiary, in the exercise
of the remedies provided in this Deed of Trust (including, without limitation,
in connection with the assignment of Rents to Beneficiary, or the appointment of
a receiver and the entry of such receiver on to all or any part of the Mortgaged
Property), be deemed a “Beneficiary in possession,” and Beneficiary shall not in
any way be made liable for any act, either of commission or omission, in
connection with the exercise of such remedies.


25.Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or (b)
in addition to this Deed of Trust, Beneficiary shall now or hereafter hold or be
the beneficiary of one or more additional mortgages, liens, deeds of trust or
other security (directly or indirectly) for the Secured Obligations upon other
property in the State in which the Premises are located (whether or not such
property is owned by Grantor or by others) or (c) both the circumstances
described in clauses (a) and (b) shall be true, then to the fullest extent
permitted by law, Beneficiary may, at its election, commence or consolidate in a
single foreclosure action all foreclosure proceedings instituted in accordance
with the terms and conditions of this Deed of Trust against all such collateral
securing the Secured Obligations (including the Mortgaged Property), which
action may be brought or consolidated in the courts of, or sale conducted in,
any county in which any of such collateral is located. Grantor acknowledges that
the right to maintain a consolidated foreclosure action is a specific inducement
to Beneficiary to extend the indebtedness borrowed pursuant to or guaranteed by
the Loan Documents, and Grantor expressly and irrevocably waives any objections
to the commencement or consolidation of the foreclosure proceedings in a single
action and any objections to the laying of venue or based on the grounds of
forum non conveniens which it may now or hereafter have. Grantor further agrees
that if Beneficiary shall be prosecuting one or more foreclosure or other
proceedings against a portion of the Mortgaged Property or against any
collateral other than the Mortgaged Property, which collateral directly or
indirectly secures the Secured Obligations, or if Beneficiary shall have
obtained a judgment of foreclosure and sale or similar judgment against such
collateral, then, whether or not such proceedings are being maintained or
judgments were obtained in or outside the State in which the Premises are
located, Beneficiary may commence or continue any foreclosure proceedings and
exercise its other remedies granted in this Deed of Trust against all or any
part of the Mortgaged Property and Grantor waives any objections to the
commencement or continuation of a foreclosure of this Deed of Trust or exercise
of any other remedies hereunder based on such other proceedings or judgments,
and waives any right to seek to dismiss, stay, remove, transfer or consolidate
either any action under this Deed of Trust or such other proceedings on such
basis. Neither the commencement nor continuation of proceedings to foreclose
this Deed of Trust, nor the exercise of any other rights hereunder nor the
recovery of any judgment by Beneficiary in any such proceedings or the
occurrence of any sale in any such proceedings shall prejudice, limit or
preclude Beneficiary’s right to commence or continue one or more foreclosure or
other proceedings or obtain a judgment against any other collateral (either in
or outside the State in which the Premises are located) which directly or
indirectly secures the Secured Obligations, and Grantor expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other sales or proceedings or exercise of any remedies in such sales or
proceedings based upon any action or judgment connected to this Deed of Trust,
and Grantor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other sales or proceedings or any sale or action under
this Deed of Trust on such basis. It is expressly understood and agreed that to
the fullest extent permitted by law, Beneficiary may, at its election, cause the
sale of all collateral which is the subject of a single foreclosure action at
either a single sale or at multiple sales conducted simultaneously and take such
other measures as are appropriate in order to effect the agreement of the
parties to dispose of and administer all collateral securing the Secured
Obligations (directly or indirectly) in the most economical and least
time-consuming manner.


26.Successors and Assigns. All covenants of Grantor contained in this Deed of
Trust are imposed solely and exclusively for the benefit of Beneficiary, and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Beneficiary at any time if, in its sole discretion, such a
waiver is deemed advisable. All such covenants of Grantor shall run with the
land and bind Grantor, the successors and assigns of Grantor and all






--------------------------------------------------------------------------------

EXHIBIT 10-25

subsequent owners, encumbrancers and tenants of the Mortgaged Property, and
shall inure to the benefit of Beneficiary and its successors and assigns. If
there shall be more than one Grantor, the obligations of the Grantors shall be
joint and several.


27.No Waivers, etc. Any failure by Beneficiary to insist upon the strict
performance by Grantor of any of the terms and provisions of this Deed of Trust
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Beneficiary, notwithstanding any such failure, shall have the right
thereafter to insist upon the strict performance by Grantor of any and all of
the terms and provisions of this Deed of Trust to be performed by Grantor.
Beneficiary may release, regardless of consideration and without the necessity
for any notice to or consent by the holder of any subordinate lien on the
Mortgaged Property, any part of the security held for the Secured Obligations
without, as to the remainder of the security, in any way impairing or affecting
the lien of this Deed of Trust or the priority of such lien over any subordinate
lien or mortgage.


28.Governing Law, etc. This Deed of Trust shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Mortgaged
Property is located, except that Grantor expressly acknowledges that by their
respective terms the other Loan Documents shall be governed and construed in
accordance with the laws of the State of New York, and for purposes of
consistency, Grantor agrees that in any in personam proceeding related to this
Deed of Trust the rights of the parties to this Deed of Trust shall also be
governed by and construed in accordance with the laws of the State of New York
governing contracts made and to be performed in that State.


29.Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Deed of
Trust shall be used interchangeably in singular or plural form and the word
“Grantor” shall mean “each Grantor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Beneficiary” shall mean “Beneficiary or any successor agent for the Lenders,”
the word “person” shall include any individual, corporation, partnership,
limited liability company, trust, unincorporated association, government,
governmental authority, or other entity, and the words “Mortgaged Property”
shall include any portion of the Mortgaged Property or interest therein.
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa. The captions in this
Deed of Trust are for convenience or reference only and in no way limit or
amplify the provisions hereof.


30.Enforcement of Expenses; Indemnification. To the extent required to be paid
or reimbursed by the Borrower under Section 9.5 of the Credit Agreement,


(a) Grantor agrees to pay or reimburse each Lender and the Beneficiary for all
its costs and expenses incurred in enforcing or preserving any rights under this
Deed of Trust and the other Loan Documents to which Grantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Beneficiary.
(b) Grantor agrees to pay, and to save the Beneficiary and the Lenders harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Mortgaged Property or in
connection with any of the transactions contemplated by this Deed of Trust.
(c) Grantor agrees to pay, and to save the Beneficiary and the Lenders harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Deed of Trust to the extent the Borrower would be
required to do so pursuant to Section 9.5 of the Credit Agreement.
(d) The agreements in this Section 30 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
31.Last Dollars Secured; Priority. This Deed of Trust secures only a portion of
the indebtedness owing or which may become owing by Grantor to the Secured
Parties. The parties agree that any payments or repayments of such indebtedness
shall be and be deemed to be applied first to the portion of the indebtedness
that is not secured hereby, it being the parties’ intent that the portion of the
indebtedness last remaining unpaid shall be secured hereby. If at any time this
Deed of Trust shall secure less than all of the principal amount of the Secured
Obligations, it is expressly agreed that any repayments of the principal amount
of the Secured Obligations shall not reduce the amount of the lien of this Deed
of Trust until the lien amount shall equal the principal amount of the Secured
Obligations outstanding.


32.Release; Termination. (a) At such time as the Loans, the Reimbursement
Obligations and the other Secured Obligations (other than Secured Obligations in
respect of Specified Swap Agreements, Specified Cash Management Agreements






--------------------------------------------------------------------------------

EXHIBIT 10-25

and contingent indemnification and reimbursement obligations for which no claim
has been made) shall have been paid in full, and the Commitments have been
terminated and no Letters of Credit shall be outstanding (other than Letters of
Credit that have been cash collateralized), the Mortgaged Property shall be
automatically released from the Liens created hereby, and this Deed of Trust and
all obligations (other than those expressly stated to survive such termination)
of the Beneficiary and Grantor hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to the
Mortgaged Property shall revert to the Grantor. At the request and sole expense
of Grantor following any such termination, the Beneficiary shall execute and
deliver to Grantor or such documents as Grantor shall reasonably request to
evidence such termination.


(b)    If any of the Mortgaged Property shall be sold, transferred or otherwise
disposed of by Grantor in a transaction permitted by the Credit Agreement, then
the Beneficiary, at the request and sole expense of Grantor, shall execute and
deliver to Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Mortgaged
Property.
33. State Specific Provisions; Incorporation by Reference.


[Intentionally Left Blank]






--------------------------------------------------------------------------------

EXHIBIT 10-25

This Deed of Trust has been duly executed by Grantor as of the date first set
forth above and is intended to be effective as of such date.
_______________, a ______________
By:    _____________________    Name: Elizabeth A. Allen    Title: Secretary




--------------------------------------------------------------------------------

EXHIBIT 10-25





ACKNOWLEDGEMENT


COMMONWEALTH OF VIRGINIA)
)
COUNTY OF FAIRFAX        )


Before me, _____________________________, a Notary Public of said County and
State, personally appeared Elizabeth A. Allen, with whom I am personally
acquainted (or proved to me on the basis of satisfactory evidence), and who,
upon oath, acknowledged himself/herself to be Secretary (or other officer
authorized to execute the instrument) of _________________________, the within
named bargainor, a ___________________, and that he/she as such Secretary,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the company by herself as Secretary of ______________________.
.
Witness my hand and seal, at Office, this _____ day of September, 2015.
    

Notary Public








My Commission Expires:             












--------------------------------------------------------------------------------

EXHIBIT 10-25

Schedule A
Description of the Land




